Carley, Judge.
In this pro se appeal to which the appellee has not responded, the defendant-appellant protests a judgment finding him indebted to the plaintiff on open account in the amount of $427.13. While certain "charges” of the trial court are enumerated as error, these appear instead to be the court’s findings of fact included in the order since the judgment was entered after a trial before the court without the intervention of a jury. The brief refers to the *254testimony of witnesses but there is no transcript of any hearing. "Without the transcript we can not know what transpired. Consequently we can not say the the trial court’s findings are 'clearly erroneous.’ Code Ann. § 81A-152 (a).” Milam v. Milam, 240 Ga. 33, 34 (239 SE2d 361) (1977).
Argued October 3, 1979
Decided January 8, 1980.
Bill Rich, pro se.
Walter H. New, for appellee.

Judgment affirmed.


Deen, C. J., and Shulman, J., concur.